Title: To John Adams from Thomas Digges, 5 January 1781
From: Digges, Thomas,Russell, William
To: Adams, John



Dear Sir

5 Jany. 1780 i.e. 1781


Altho hostilities, and seemingly rigourous ones, have commencd between your Country and mine, I see no reason why our former freindships may not be kept up and you and I communicate by letter as we were used to do. I got your favor of the 18th. and hope eer this the two parcells of Books which were then missing have got to hand. There were Receipts taken for them but as I have not been able since the Receipt of your letter to see the person who dispatches things for me in the Custom House, and get the Receipts or names of the Ships and Captns. who carryd the parcells, I can not yet put you in the right road to find them. They were directed in an over brown Paper Cover to Messrs. De N—— & son and I dare say were application made for them at the Custom House in Amsm. they might be found. It frequently happens here that Captains do not properly attend to the delivry of parcells, but lodge them in a common room appropriated for these kind of things in the Custom House, till they are applyd for.

I sent a day or two ago another parcell of Books directed as above, to Mr. De N–– es friend in the City desiring Him to forward them to Amsm. by the first trader that is permitted to sail. Hitherto we have stopt all Dutch Vessells and 80 or 90 are said to be taken since the Manefesto was publishd, about 20 of which are already condemnd in the Commons and disposd of. Thus you see our wise Ministry leave no door open to creep out of or put an end to the Hostilities, in the case Holland should take fright and concede to the terms which Sr. Joseph askd. For what purpose I know not (without it is the old one of deceiving the People) but the Ministry and their friends give out and assert pretty roundly that these Hostilitys will stop in a few days and that Holland will certainly do what England has demanded of them. As yet Sr. Joseph is not arrivd in Engld., and only one Dutch Ship of War taken.
Nothing talkd of but the extreem distress and critical situation of the West Indies. The Accounts are enough to make humanity shudder, but I cannot help looking upon it as in some measure the punishment of divine vengeance for our manyfold Sins and wickedness. It would seem that the distresses of the principal part of the Islands are so extensively calamitous that the opperations fixd on for next Campaign will be alterd, and most likely shifted to North America, where we cannot even yet give up the idea of subjugation and conquest. We still cry out that America is ours, and that the Dutch war cannot hurt us not a Guinea more for the carrying on that war being necessary to be raisd—thus we argue and thus we go on to ruin. Eight or ten days ago there was a universal cry for a Dutch war—nothing could be more popular—we are now begining to slaken very visibly in this opinion, and now many thinking folks say we may take hundreds of their Shipping and Craft, ruin their trade, take their distant possessions, cut their Dykes &ca. &ca. &ca., but ultimately it must be a mischevious war for England. I dare say in another month it will be thought as ill of as it was at first generally well Recieved.
By Genl. Leslies hasty moving from Virginia all hopes of that Colony “coming in” and submiting to English Government, is given over, and we begin to see Lord Cornwallis is not in the good situation and high road to conquests as when His Lordship last wrote Home. Leslie was certainly caled hastily from Virga. to his assistance and aid in consequence of his being “surrounded with Enemys” and his situation renderd dangerous from the defeat of Furgusons party, not one of which, out of a thousand that composd the party, but what were killd or made Prisoners. We must have some accounts from that quarter of Ama. very soon. Nothing of any note from other quarters. I suppose you now and then mix with the Americans in Amsterdam, pray when you get any news from them give me a line. Mr. De N——le has got the direction. Reports of the day are that Gibraltar was lost to England for want of Amunition and Provisions the 3d. Decr.—some folks have lookd upon it as lost for many months back.
I am told there is very little hopes of the two Gentlemen confind for debt getting soon out as their debts are enormously great. Some recent transactions has effectualy cut for a time my communication with one of them.
I am placd very distant from all my papers and books so that I cannot tell how accounts stand between us. In a week or two the particulars shall be transmitted. If the Communication is not too much cut—when there is a favorable opportunity a small Bill may be remittd me and which ever way it tells, it shall be accounted for.

I am with very great Esteem Your obligd & Ob Ser
WR

